362 S.W.2d 298 (1962)
W. Lee MOORE, Jr., Petitioner,
v.
Ruby SAVAGE, Respondent.
No. A-9217.
Supreme Court of Texas.
November 14, 1962.
Rehearing Denied December 19, 1962.
Fred S. Abney and Charles Ben Howell, Dallas, for petitioner.
Fritz & Vinson, Dallas, for respondent.
PER CURIAM.
Ruby Savage, a non-borrowing plaintiff, was awarded damages against Signature Loans, Inc. and W. Lee Moore, Jr. for "unreasonable collection efforts" directed against said Ruby Savage in an attempt to collect a loan made to her employee, Arzalia Bailey. This recovery has been affirmed by the Court of Civil Appeals. 359 S.W.2d 95. The trial court defined "unreasonable collection efforts" as meaning "such efforts as a person of ordinary care and prudence would not have used under the same or similar circumstances." While the words of this definition are those generally used in the definition of "negligence", they were here used to define unreasonable collection efforts as distinguished from negligent actions. It is more accurate therefore to speak of "unreasonable collection efforts" than "negligent collection efforts."
While respondents (defendants in the court below) objected to the definition of *299 "unreasonable collection efforts" and suggested a form of definition to be given in lieu of that actually given, the objection made was not tenable because it was couched in general terms and the suggested definition did not embody a proper rule of liability. Rule 274, Texas Rules of Civil Procedure. Hence the correctness of the definition actually given is not before us.
The application for writ of error is refused, no reversible error.